Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/851,042 and Preliminary Amendment filed on 10/26/2020.  Claim 1 has been canceled.  Claims 2-24 have been newly created.  Claims 2-24 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.  The term “a field-effect-transistor based synchronous diode” in claim 14 is a relative term which renders the claim indefinite. The term “a field-effect-transistor based synchronous diode” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “a field-effect-transistor based synchronous diode” has been rendered indefinite because it is not known in the art and specification provides no detailed explanations of the above term (emphasis added).
Claim/s dependent from subject referenced claim/s inherit the same rejection under this code section.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.  Claims 2-3, 9, 13, 16, 18-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julstrom at al. (U.S. Patent 8,174,233).
4.  As to claims 2 and 18 Julstrom discloses:
Claim 2 A battery-powered device (col.1, ll.34-43; col.11, ll.39-45) comprising:
a control circuit (a receive control circuitry 102/106-107 - col.11, ll.46-59; col.12, ll.29-38; Figs.1-2);
a rechargeable battery (a battery 103 comprising numerous number of cells - col.11, ll.46-59; col.12, ll.29-38; Figs.1-2) connected to the control circuit (the receive control circuitry 102/106-107 - col.11, ll.46-59; col.12, ll.29-38; Figs.1-2) and configured to provide electrical power to the device (col.11, ll.39-45; col.14, ll.43-50), the battery having a nominal battery voltage (for example, a cell with an unloaded voltage greater than 1.37 volts can be considered fully charged (battery having a nominal battery voltage), while a voltage of less than 1.37 volts can indicate the ability to accept more charge - col.12, ll.45-50); and
a receiver circuit (a receive coil 101 placed in series with receive resonating capacitor 104 and a full-wave bridge rectifier 105 - col.11, ll.60-63; col.12, ll.29-44; Figs.1-2) connected to the control circuit (the receive control circuitry 102/106-107 - col.11, ll.46-59; col.12, ll.29-38; Figs.1-2) and configured to be electromagnetically coupled to a transmitter coil structure (portion of the magnetic field responsively generated by a transmit coil 201 couples to receive (secondary) coil 101, the induced current in coil 101 passes through the receive control circuitry 102/106-107) located external to the device (col.12, ll.8-24; col.18, ll.40-60; Figs.1-2, 10),
wherein receiver circuit comprises a receiver coil structure having a longitudinal axis (col.11, ll.46-63; col.12, ll.29-44; col.14, ll.43-67; Figs.1-2, 4) that is configured to direct magnetic flux induced by the transmitter coil in a transverse direction such that an output voltage of the receiver circuit is provided to the control circuit for charging of the battery (col.14, ll.43-67; col.15, ll.1-65; col.18, ll.4-39; col.19, ll.31-64; col.24, ll.23-67; col.25, ll.1-64; Figs.1-2, 4, 8, 22).
5. Claim 18 describe similar features as claim 2, and will have the same reasoning for rejection under 35 U.S.C. 102(a)(1) as set forth above.
6.  As to claims 3, 9, 13, 16, 19 and 23 Julstrom describes:
Claim 3 The device, wherein the receiver coil structure comprises at least one of single spiral coils, multiple spiral coils, longitudinal coils, or coils having any polarity structure (col.9, ll.55-56; col.15, ll.1-42; col.16, ll.13-40; Fig.4);
Claims 9, 19 The device/battery pack, wherein the output voltage of the receiver circuit is larger than the nominal battery voltage (col.12, ll.61-67; col.13, ll.1-10; col.13, ll.42-67; col.14, ll.1-12; col.15, ll.21-30);
Claims 13, 23 The device/battery pack, wherein the receiver circuit is electrically coupled to at least one of a positive terminal or a negative terminal of the control circuit via a diode (col.14, ll.28-42; Fig.3);
Claim 16 The device, wherein the battery powered device comprises any one of: a power tool and a medical device (col.12, ll.9-28; col.19, ll.39-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Julstrom in view of Kowalski et al. (U.S. Patent 10,601,468).
With respect to claims 4-5 Julstrom does not explicitly describe the device, wherein the receiver coil structure comprises a plurality of coils arranged orthogonally to each other. 



As to claims 4-6 Kowalski in combination with Julstrom discloses: 
Claim 4 The device, wherein the receiver coil structure comprises a plurality of coils arranged orthogonally to each other (Abstract; col.4, ll.32-67; col.13, ll.24-40; col.15, ll.4-40; Figs. 7B,10A);
Claim 5 The device, wherein the coils are connected to each other in series or in parallel (Figs. 7B,10A);
Claim 6 The device, wherein the receiver coil structure further comprises ferrite shielding (col.4, ll.32-67).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kowalski’s teaching regarding the device, wherein the receiver coil structure comprises a plurality of coils arranged orthogonally to each other to modify Julstrom’s invention by providing a configuration that can allow for an increased number of orientations in which the device can receive wireless power (col.4, ll.32-67).
8.  Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Julstrom in view of Partovi (U.S. Patent 11,211,975).
With respect to claims 7-8 and 20 Julstrom does not explicitly describe the device, wherein the rechargeable battery comprises a battery casing, and the receiver circuit is integrated into the battery casing. 
As to claims 7-8 and 20 Partovi in combination with Julstrom discloses: 
Claim 7 The device, wherein the rechargeable battery comprises a battery casing, and the receiver circuit is integrated into the battery casing (col.36, ll.39-67);
Claims 8, 20 The device/battery pack, wherein the receiver circuit is hermetically sealed in the battery casing of the rechargeable battery (col.6, ll.49-63).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Partovi’s teaching regarding the device, wherein the rechargeable battery comprises a battery casing, and the receiver circuit is integrated into the battery casing to modify Julstrom’s invention by enabling the battery to charge wirelessly through its integrated receiver coil and receiver circuit (col.36, ll.60-63).
9.  Claims 10-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Julstrom in view of Gao at al. (U.S. Patent 9,960,643).
With respect to claims 10-12 and 21-22 Julstrom does not explicitly describe the device/battery pack, wherein the receiver circuit further comprises a backscatter circuit, wherein the backscatter circuit uses at least one of: capacitive modulation and resistive modulation.
As to claims 10-12 and 21-22 Gao in combination with Julstrom recites:
Claims 10, 21 The device/battery pack (Abstract; col.1, ll.7-9; col.1, ll.18-20; col.2, ll.31-48), wherein the receiver circuit further comprises a backscatter circuit (col.4, ll.61-67; col.5, ll.1-13; col.6, ll.6-14; col.7, ll.48-67; col.10, ll.29-43; Figs.1, 3);
Claim 11 The device, wherein the backscatter circuit uses at least one of: capacitive modulation and resistive modulation (col.4, ll.4-16);
Claims 12, 22 The device/battery pack, wherein the receiver circuit further comprises a voltage divider or operational amplifier, coupled to the backscatter circuit, the voltage divider or operational amplifier configured to set the output voltage of the receiver circuit (col.6, ll.26-34).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Gao’s teaching regarding the device/battery pack, wherein the receiver circuit further comprises a backscatter circuit, wherein the backscatter circuit uses at least one of: capacitive modulation and resistive modulation to modify Julstrom’s invention by using, in a coil-to-coil energy transfer, a composite signal that is a result of modulating the frequency of a power signal and modulating the amplitude of the power signal  using backscatter modulation, thereby achieving considerable savings in cost and complexity (col.4, ll.61-67; col.5, ll.1-6; col.14, ll.15-15).
10.  Claims 14-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Julstrom in view of Wheeland at al. (U.S. Pub. No.: 20180102675).
With respect to claims 14-15 and 24 Julstrom does not explicitly describe the device/battery pack, wherein the diode comprises a field-effect-transistor based synchronous diode.
As to claims 14-15 and 24 Wheeland in combination with Julstrom describes:
Claim 14 The device, wherein the diode comprises a field-effect-transistor based synchronous diode (as best understood, Abstract; ¶ 54). 
Claims 15, 24 The device/battery pack, wherein the receiver circuit is configured to detect a forward-bias voltage of the diode, and set the output voltage of the receiver circuit to be larger than the forward-bias voltage (¶¶ 43-45).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Wheeland’s teaching regarding the device/battery pack, wherein the diode comprises a field-effect-transistor based synchronous diode to modify Julstrom’s invention by converting a low induced voltage at the receiver circuit to a higher voltage sufficient to operate a load of the receiver circuit (¶ 45).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.  Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher at al. (U.S. Pub. No.:  20090079386).
As to claim 17 Gallagher discloses a wireless power transmitter (an inductive recharger unit comprising master device 12 that includes primary transfer means 28 & 30 adapted to transfer electrical power to a slave device 14 - ¶¶ 20; 45; Figs.1-3) comprising:
a transmitter coil having a longitudinal axis and configured (an electromagnetic coil 40 (transmitter coil) is wrapped around a ferrite core 42 – ¶ 49; Figs.2-3) to receive a time-varying current that flows in the transmitter coil (an electrical current is delivered to the electromagnetic coil 40 (transmitter coil) via connector wires 44 - ¶¶ 3; 15; 49; Figs.2-3),
the time-varying current configured to induce a magnetic flux  in a receiver coil structure (an alternating magnetic field/flux is generated in the vicinity thereof; the generated magnetic field/flux causes electrons in the coil of the slave/receiver device to oscillate, thereby causing an electric current to flow in the slave/receiver coil - ¶¶ 3; 16; Figs.1-4) of a battery-powered device (a battery powered slave device 14 - ¶¶ 34-36; 45; 52; Fig.1) in a transverse direction (direction 46 - ¶51; Fig.4) and generate an output voltage in the receiver coil for charging a battery of the battery-powered device (¶¶ 29-30; 34-36; 45; 52),
wherein the wireless power transmitter is hermetically sealed (the primary transfer means 28 & 30 of the master device 12 comprise injection moulded ferrite-filled polymer discs that are hermetically sealed to the casings of the cradle 12 - ¶ 47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851